Citation Nr: 0310376	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-08 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to an increased initial rating for 
gastroesophageal reflux disease, duodenal ulcer disease, with 
history of gastroesophageal ulcers, currently evaluated as 30 
percent disabling.

Entitlement to service connection for right septal deviation.

Entitlement to service connection for allergic reaction to 
pollens and cats.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from May 1987 to May 1990 and 
from May 1991 to September 1993.  

This matter is before the Board on appeal from an April 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska which granted 
service connection for gastroesophageal reflux with history 
of esophageal ulcers and assigned a 10 percent evaluation 
from October 9, 1998.  By rating action in July 1999, the 
disability was recharacterized as gastroesophageal reflux, 
duodenal ulcer disease, history of esophageal ulcers, and the 
rating was increased to 30 percent, effective from October 9, 
1998.

The April 1999 rating decision also denied service connection 
for right septal deviation and allergic reaction to pollens 
and cats.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Additional evidence has been received and added to the record 
since certification of the appeal to the Board.  The RO has 
not had the opportunity to readjudicate the issues on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies an appellant 
a "review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  

As noted above, in the April 1999 rating decision, the RO 
also denied entitlement to service connection for right 
septal deviation and allergic reaction to pollens and cats.  
In a May 1999 notice of disagreement (NOD), the veteran 
indicated that he disagreed with the RO's April 1999 
decisions also as to these listed issues.  The Board 
construes the veteran's statement as a timely NOD regarding 
the issues of entitlement to service connection for right 
septal deviation and allergic reaction to pollens and cats.  
Accordingly, the Board is required to remand these issues to 
the RO for issuance of a statement of the case (SOC).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one year period for 
receipt of additional evidence.  

2.  The RO must readjudicate the issues 
on appeal and consider all evidence 
received since the issuance of the most 
recent Supplemental Statement of the 
Case.  If any benefit sought remains 
denied, to include entitlement to service 
connection for right septal deviation and 
allergic reaction to pollens and cats, a 
Supplemental Statement of the Case must 
be issued reflecting RO adjudication of 
such issues.  An appropriate period of 
time to respond should be provided.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).




